DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 22-30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The previously examined claims currently pending in the application (Claims 13-18) are directed towards a product as claim 13 recites “a composition comprising at least one selected from the group consisting of neural stem cells, neurons, and GABAergic neurons; and a stem cell differentiated from a mesenchymal stem cell, the stem cell that hypersecretes a growth factor, compared to an undifferentiated mesenchymal stem.” Newly added claims 22-30 are directed towards a process of using said product by utilizing it in a method of treatment for a neurological disorder. These inventions are independent or distinct as the composition of claim 13 has other uses such as being utilized for cell generation ex vivo. Additionally, the method of claims 20-30 would require a separate classification search than that of the previously examined claims of 13-18.  Newly added Claim 21 is directed towards the previously examined composition and is therefore examined.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22-30 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant’s amendment and response filed 01/06/2022 have been received and entered into the case record.
Claims 13-18 and 21-30 are pending in the application.
Claim 13-18 are amended.
Claims 21-30 are newly added.
Claims 22-30 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 13-18 and 21 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16, 18 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 lacks adequate written description. Claim 13 recites a stem cell which has been differentiated hypersecretes a growth factor “compared to a mesenchymal stem cell” but as written does not refer to in what way or by what means the stem cell is compared to an undifferentiated mesenchymal stem cell. Furthermore, a stem cell or any stem cell , there is not an adequate representative number of species shown in the specification to reasonably convey these “stem cells” which are “differentiated” from mesenchymal stem cells. Additionally Claim 13 recites a growth factor but does not provide an adequate representative number of growth factors for which the cell can hypersecrete. Claim 17 recites the growth factors as hepatocyte growth factor (HGF), vascular endothelial growth factor (VEGF), insulin-like growth factor binding protein-1 (IGFBP-1), IGFBP-2, IGFBP-4, IGFBP-6, and20 stem cell factor (SCF), VEGF, and HGF. Thus written description is provided for only these growth factors to be hypersecreted and not just any growth factor.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13-18 and 21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended Claim 13 recites the limitation “a stem cell differentiated from a mesenchymal stem cell, the stem cell that hypersecretes a growth factor, compared to an undifferentiated mesenchymal stem cell.” The metes and bounds of this limitation are indefinite as “the stem cell that hypersecretes” could have antecedent basis for the derived stem cell or the mesenchymal stem cell recited earlier in the same line of the claim. This renders the metes and bounds of the invention unclear to one of skill in the art.
For examination purposes, the claim is interpreted as being directed towards an adult stem cell of mesenchymal stem cell origin such as a neural stem cell meaning that the adult stem cell secretes more growth factor than a mesenchymal stem cell. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2007. PLoS ONE 2(1): e156) in view of Fu et al. (STEM CELLS AND DEVELOPMENT 17:1109–1122 (2008); previously cited in PTO-892) 
	
	Regarding claims 13, 17 and 21, Lee et al. teaches NSCs (neural stem cells) which overexpress VEGF and are transplanted into the cerebral cortex (Abstract). This reads on a composition of neural stem cells and stem cells which hypersecrete growth factors. As these cells are modified to overexpress VEGF, they would hypersecrete more than undifferentiated mesenchymal stem cells.
	However Lee et al. does not teach that the NSCs are differentiated from MSCs.
	Fu et al. teaches NSCs differentiated from mesenchymal stem cells derived from bone marrow (Abstract).
	It would be obvious to derive the NSCs of Lee et al. from bone marrow mesenchymal stem cells as taught by Fu et al. with a reasonable expectation of success. One would be motivated to do so as NSC transplantation will be hampered by the limited number of brain donors and the toxicity of  immunosuppressive regimens that might be needed with allogeneic transplantation which can be avoided by utilizing autologous bone marrow samples (Fu et al. Abstract).
	Regarding claim 14, Lee et al. teaches that GFAP is an astrocyte marker expressed in the NSCs (figure 1; p. 6, 1st column).
Regarding claim 15 and 16, Lee et al. teaches that NSCs express GFAP and Nestin (Figure 1).
	Regarding claim 18, Lee et al. teaches that BDNF, GDNF, and VEGF  are known to play key roles in proliferation (p.1 ; 2nd column). It would be obvious to include these factors in a composition of NSCs for neuroregeneration as one would be motivated to modulate the microenvironment via these factors to promote differentiation and survival of the NSCs (p. 1, 2nd column).
Therefore the invention as a whole would be prima facie obvious at the time of the effective filing date.
Response to Arguments
Applicant’s arguments filed 01/06/2022 regarding the previously set forth 101, 102, and 103 rejections regarding claims 1, 2, 4, 4-7, and 9-12 have been considered, these rejections are moot as all of these rejected claims have been cancelled. 
Applicant's arguments filed 01/06/2022 have been fully considered regarding the 103 rejections previously set forth.
Applicant argues that the rejections do not disclose every limitation set forth in newly amended claim 13.
Examiner agrees that the rejections do not address the newly amended limitations and have been modified to address all limitations recited in claim 13 based on the new grounds of rejection in light of the amendments made. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632